242 F.2d 706
HESS, Inc., Libellant-Appellant,v.THE ARIZONA, Perseveranza Societa di Navigazione, claimant,et al., Respondents-Appellees (together withconsolidated cross-libel).
No. 187, Docket 24341.
United States Court of Appeals Second Circuit.
Argued Feb. 4, 5, 1957.Decided Feb. 25, 1957.

Leonard J. Matteson, of Bigham, Englar, Jones & Houston, New York City (Charles A. Van Hagen, Jr., of Bigham, Englar, Jones & Houston, New York City, and Donald M. Waesche, Jr., New York City, on the brief), for libellant-appellant, Hess, Inc.
George B. Warburton, of Hill, Rivkins, Middleton, Louis & Warburton, New York City (Herbert P Reid, New York City, on the brief), for respondent-appellee Perseveranza Societa di Navigazione, owner of the Tanker Arizona.
Adrian J. O'Kane, of Burlingham, Hupper & Kennedy, New York City (H. Barton Williams, New York City, on the brief), for respondents-appellees Moran Towing & Transportation Co., Inc., and Tugs Carol Moran and Sheila Moran.
Before CLARK, Chief Judge, MEDINA, Circuit Judge, and SMITH, District Judge.
PER CURIAM.


1
We affirm on the reasoned findings of fact, conclusions of law, and opinion of Chief Judge Clancy, 149 F. Supp. 733, finding the pier-owner, Hess, Inc., solely responsible for the collision of a tanker with its pier because of its distribution of misleading charts, which failed to disclose shallow water near the pier and thus led to the grounding of the tanker on a shoal and resulting swing into the pier.


2
Affirmed.